Citation Nr: 9918419	
Decision Date: 07/02/99    Archive Date: 07/15/99

DOCKET NO.  98-04 758	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia


THE ISSUE

Entitlement to service connection for a psychiatric disorder.


REPRESENTATION


Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

M. Cooper, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1973 to 
January 1974.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a December 1997 
decision of the VA RO which denied service connection for an 
acquired psychiatric disorder including post-traumatic stress 
disorder (PTSD).  A personal hearing at the Board was 
scheduled for August 1998; however, the veteran failed to 
report for same, and in August 1998 his representative 
submitted a written brief presentation on his behalf.  


FINDINGS OF FACT

1.  One of the veteran's mental conditions is a personality 
disorder, for which service connection is prohibited.

2.  During service the veteran did not engage in combat, and 
there is no credible supporting evidence that a stressor, 
which might lead to PTSD, actually occurred in service.

3.  A chronic acquired psychiatric disorder, including a 
psychosis, was not present in service or for many years 
thereafter, and such was not caused by any incident of 
service.


CONCLUSION OF LAW

A psychiatric disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 1991 & 
Supp 1999); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran served on active duty in the Army from January 
1973 to January 1974.  He did not engage in combat during 
service.  His service medical records show that on the 
January 1973 examination for entrance into service, his 
psychiatric system was listed as normal.  A November 1973 
mental status evaluation, performed for administrative 
discharge proceedings, noted no abnormalities other than poor 
judgment.  The diagnostic impression was character-behavior 
disorder marked by provocative passive-aggressive behavior.  
It was noted that the veteran gave a long history of problems 
with authority at home and school prior to military service.  
The veteran stated that he could no longer tolerate military 
service and that he was determined to obtain a discharge 
prior to the scheduled expiration of his term of service.  He 
admitted that he purposely failed an inspection, went AWOL, 
slashed his wrists, and feigned illness as a means of 
shirking and avoiding duty and with the ultimate goal of an 
early discharge.  It was noted that he was opposed to any 
counseling or other rehabilitation measures.  It was 
determined that his "manipulative and provocative acting out 
behavior" made him an unsuitable candidate for further 
service.  Discharge from active duty was recommended.  No 
psychiatric abnormalities were noted on the January 1974 
separation examination report.  The veteran was 
administratively discharged from service in January 1974, 
under honorable conditions, by reason of unfitness for 
service.  

During a December 1976 admission to a VA medical center 
(VAMC), the veteran underwent treatment for alcohol 
addiction, and a history of drug abuse was also noted.

The veteran was a resident of the Martinsburg VAMC 
domiciliary homeless program from June 1997 to January 1998.  
An initial June 1997 nursing assessment shows that the 
veteran reported that he had mood disturbance and poor coping 
skills.  He indicated that he made several suicide attempts 
by overdose of alcohol and barbiturates.  He also related a 
history of childhood violence.  The assessment was 
ineffective coping related to identifiable stressors.  

A July 1997 consultation report reveals that the veteran was 
evaluated with complaints of feeling hyperactive and 
paranoid.  He stated that he slashed his wrists during 
service in 1973 due to disappointment over training.  He 
related that he had a history of binge drinking when he was 
frustrated by employment issues.  The examiner noted an 
assessment of questionable bipolar disorder and possible 
personality disorder.  

A VAMC treatment note from August 1997 shows that the 
veteran's participation in the group counseling program was 
terminated due to his controlling behavior.  It was noted 
that he had a combination of obsessive and hysterical 
defensive postures, rage responses, tendencies to lose touch 
with reality for brief periods of time, a style of splitting 
staff, and a history of minimized or denied substance abuse.  
The examiner opined that the likely diagnosis was borderline 
personality.  

A September 1997 VA psychological assessment for attention 
deficit hyperactivity disorder (ADHD) reveals that the 
results of an ADHD questionnaire did not strongly suggest 
ADHD.  The examiner indicated that a diagnosis of ADHD was 
doubtful and suspected a personality disorder, with a 
question of borderline traits.  It was noted that hypomania 
could not be ruled out.  

An October 1997 VA psycological consultation report for 
evaluation of PTSD notes the veteran reported being abused by 
his alcoholic father as a child.  He said that he lived in 
constant fear of his father.  He also said that while he was 
in Korea another soldier pointed an M16 at him and threatened 
to kill him.  He stated that he lived in fear of this soldier 
and believed that he would kill him.  He related that he had 
some nightmares and distressing recollections of this event.  
He indicated that he avoided events or situations which might 
remind him of what happened.  The examiner noted that a 
diagnosis of PTSD could be supported; however, the 
significant clinical picture was hypomania, probably bipolar 
disorder which keeps him in a constant agitated and manic 
state.  

A VAMC progress note from October 1997 reveals that the 
veteran had difficulty complying with rules and regulations 
of the homeless program.  Other records show that the veteran 
was involved with recreational and vocational rehabilitation 
programs to varying degrees of success.  Periodic treatment 
notes from his VAMC domiciliary stay show diagnoses of 
impulse control disorder and personality disorder.  

At a November 1997 VA physical examination, the veteran gave 
a history which included substance abuse before and during 
service, being agitated and nervous in service when he did 
not get a promised assignment, a suicide attempt in service 
(cutting his wrists) after an argument with a superior, and 
alcohol abuse after service. 

On VA psychiatric examination in November 1997, the veteran 
reported that he had a childhood history of anger control 
problems, acting out behaviors, and disruption in school.  He 
stated that his alcoholic father verbally abused him.  The 
veteran otherwise described a troubled childhood (running 
away from home, being arrested, etc) and said he became 
verbally abusive and aggressive as he grew older.  He 
indicated that he became very upset when his request for a 
change in his military occupational specialty was denied and 
as a result he slashed his wrists.  He claimed that a fellow 
soldier threatened to kill him while he was in Korea.  He 
said he and the other soldier were on guard duty and the 
other soldier was sleeping in a truck; he woke the other 
soldier who then became upset; and the other soldier put his 
gun across the veteran's neck and threatened to break his 
neck or shoot and kill him if needed.  The veteran related 
that since then he had bad memories and feelings of fear and 
suspicion related to the incident.  He also reported 
occasional use of alcohol and several arrests due to drunk 
and disorderly conduct.  He related that since discharge he 
startled easily, had nightmares, irritability, and difficulty 
sleeping.  The veteran indicated that he could not get along 
with others and that his mood was extremely hyperactive.  He 
stated that he tended to get into arguments but he was able 
to control his behavior.  Periods of depression were 
reported.  Visual or auditory hallucinations were denied.  He 
said he was sometimes paranoid.  He stated that his mind was 
often racing and he had difficulty with memory and 
concentration.  On objective examination, it was noted that 
he was alert and oriented, times three.  Speech was pressured 
at times.  His mood was described as mildly hypomanic and 
very anxious.  Motor activities were increased slightly.  No 
inappropriate behavior was noted during the examination.  The 
diagnoses were bipolar disorder with hypomania; suspected 
condition of PTSD, not combat related; history of substance 
and alcohol use in remission for over a year; and personality 
disorder, cluster B.  Psychosocial problems listed on Axis IV 
were childhood abuse, and life threatening situation while in 
Korea.  

A December 1997 VA treatment record lists diagnoses of an 
atypical bipolar disorder and a personality disorder.

In a February 1998 statement, the veteran indicated that he 
felt that the fact that he admitted to behavior that could 
have resulted in a general court martial should be considered 
evidence of his psychiatric disorder.  He also stated that 
slashing his wrists during service was an indication of his 
psychiatric disorder.  He maintained that his psychiatric 
condition was either caused or exacerbated by military 
service.  

II.  Analysis

The veteran's claim for service connection for an acquired 
psychiatric disorder (including PTSD) is well grounded, 
meaning plausible.  The evidence has been properly developed, 
and there is no further VA duty to assist the veteran with 
his claim.  38 U.S.C.A. § 5107(a); Gaines v. West, 11 
Vet.App. 353 (1998).

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service 
incurrence will be presumed for certain chronic diseases, 
including psychoses, if manifest to a compensable degree 
within the year after active service.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309. 

Service medical records from the veteran's 1973-1974 active 
duty reveal that he slashed his wrists and engaged in other 
"manipulative and provocative acting out behavior" in an 
effort to get out of service, and he was diagnosed as having 
a character-behavior disorder (i.e., a personality disorder).  
After service, in 1976, the veteran was treated for alcohol 
abuse, and also gave a history of drug abuse.  VA treatment 
and examination records from 1997 and 1998 primarily show 
diagnoses of a bipolar disorder (a psychosis) and a 
personality disorder, although there is mention of possible 
PTSD.  

Legal authority precludes service connection for the 
veteran's personality disorder.  38 C.F.R. § 3.303(c).  
Service connection for substance abuse is also prohibited.  
38 U.S.C.A. §§ 105, 1110; 38 C.F.R. § 3.301.  

With regard to an acquired psychiatric disorder, such as a 
neurosis or psychosis, service medical records do not show 
such a condition; there is no evidence of a psychosis in the 
first post-service year, as required for a presumption of 
service incurrence; and such a condition is first shown many 
years after service.  Putting aside the question of PTSD, the 
medical evidence does not link the veteran's current acquired 
psychiatric disorder (including a bipolar disorder) with 
service, and the weight of the evidence establishes that the 
current condition was not caused by service.  The veteran's 
statements that he has a psychiatric disorder which is due to 
service are insufficient to establish a causal link between 
service and current psychiatric problems since, as a layman, 
he is not competent to render an opinion regarding diagnosis 
or etiology of a condition.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).

With regard to PTSD, service connection requires a diagnosis 
of the condition in accordance with 38 C.F.R. § 4.125(a) 
(i.e., a diagnosis in accordance with DSM-IV); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f), as revised on June 18, 1999 (effective March 7, 
1997), 64 Fed.Reg. 32807-32808 (1999).  VA treatment and 
examination records from 1997 include a diagnosis of PTSD 
which was attributed to an alleged event in Korea in which a 
fellow soldier threatened to kill the veteran.  It is 
questionable whether there is a clear diagnosis of PTSD under 
the standards of  DSM-IV.  Id.; Cohen v. Brown, 10 Vet.App. 
128 (1997).  However, even assuming that there is a proper 
diagnosis, the claim for service connection for PTSD must 
fail because of the absence of credible supporting evidence 
of an in-service stressor.  The veteran did not engage in 
combat with the enemy, and thus his bare assertion of a 
service stressor is insufficient to establish that it 
occurred; rather, his alleged stressor must be established by 
service department records or other credible supporting 
evidence.  Id; Fossie v. West, 12 Vet.App. 1 (1998).  The 
veteran's service records do not document the claimed 
stressor of a fellow soldier threatening to kill him, and 
such an event is not the type which could be verified by the 
U.S. Armed Services Center for Research of Unit Records.  The 
veteran has submitted no independent evidence that the 
supposed service stressor actually occurred.  In the absence 
of a verified service stressor, service connection for PTSD 
is not in order.

The preponderance of the evidence is against the claim for 
service connection for a psychiatric disorder.  Thus, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet.App. 49 (1990).


ORDER

Service connection for a psychiatric disorder is denied.  

		
	L.W. TOBIN 
	Member, Board of Veterans' Appeals

 

